Citation Nr: 1622108	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral arm disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral leg disability, to include as due to an undiagnosed illness and as secondary to service-connected lumbar myositis.

3.  Entitlement to service connection for a gastrointestinal disability (to include chronic gastritis and gastroesophageal reflux disease (GERD)), to include as due to an undiagnosed illness.

4.  Entitlement to an initial rating higher than 30 percent for major depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980, from May 2002 to May 2004, and from October 2005 to October 2006.  He served in Southwest Asia from November 2005 to September 2006.  He had additional service with the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from April 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the April 2008 decision, the RO denied entitlement to service connection for a bilateral arm disability, a bilateral leg disability, and chronic gastritis/GERD.  In the August 2009 decision, the RO granted service connection for recurrent major depressive disorder and assigned an initial 30 percent disability rating, effective from October 25, 2007.

In February 2009, the Veteran requested a hearing before a Decision Review Officer at the RO.  He withdrew his hearing request by way of a June 2009 statement (VA Form 21-4138).

In May 2014, the Board denied the claims of service connection for a bilateral arm disability, a bilateral leg disability, and a gastrointestinal disability (identified as chronic gastritis and GERD) and denied the appeal for an initial rating higher than 30 percent for major depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In December 2014, the Court set aside the Board's May 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in a December 2014 Joint Motion filed by counsel for the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current bilateral arm, bilateral leg, and gastrointestinal disabilities, that he began to experience arm, leg, and gastrointestinal symptoms during his period of service from October 2005 to October 2006, and that he has continued to experience such symptoms in the years since that time.  He was afforded a VA examination in October 2011 to assess the nature and etiology of his claimed disabilities and was diagnosed as having gastritis and GERD.

The physician who conducted the October 2011 examination concluded that no upper extremity or lower extremity disability pattern or condition was found during the examination and that the Veteran's upper and lower extremities were normal.  As for the diagnosed gastritis and GERD, the examiner opined that these disabilities were diagnosable chronic multisymptom illnesses with a partially explained etiology and that they were not likely related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.  The examiner reasoned that there was no evidence of any complaints of, treatment for, or diagnoses of gastritis or GERD in the Veteran's service treatment records and that medical literature did not describe any etiological relationship between the disabilities and specific exposure events in Southwest Asia.

The parties to the Joint Motion have agreed that a determination needs to be made as to whether the Veteran's claimed arm and leg symptoms are due to an undiagnosed illness and whether his diagnosed gastritis and GERD are functional gastrointestinal disorders (which are considered a medically unexplained chronic multisymptom illness).  In this regard, the Veteran has submitted a letter from A. Ali, M.D. F.H.M. dated in March 2015 in which the physician explained that the Veteran's records were reviewed and that his claimed arm and leg symptoms were consistent with fibromyalgia and that his claimed gastrointestinal symptoms were due to irritable bowel syndrome.  Fibromyalgia and irritable bowel syndrome are both medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B) (2015).  Thus, the Board finds that a remand is necessary to afford the Veteran new VA examinations to assess the nature and etiology of his claimed bilateral arm, bilateral leg, and gastrointestinal disabilities.

With respect to the appeal for a higher initial rating for major depressive disorder, the evidence suggests that this disability may have worsened since the Veteran's last VA examination in March 2013.  For example, the March 2013 VA examination report indicates that the Veteran did not experience any panic attacks, suicidal ideation, or irritability.  In an April 2015 letter, however, he reported that he experienced suicidal ideation, anger, frustration, irritability, and anxiety attacks. Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Furthermore, entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the present case, Dr. Ali opined in the March 2015 letter that the Veteran was unable to secure and maintain a substantially gainful occupation due to various disabilities, including fibromyalgia, memory loss, depression, a respiratory illness, and irritable bowel disorder.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Board recognizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The record currently contains inconsistent and insufficient information as to whether the Veteran is unemployable due solely to his service-connected disabilities.  Hence, the Board finds that he should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.

Furthermore, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2015).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations, but the Board is prohibited from assigning a TDIU on this basis in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  Therefore, upon remand, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since October 2007 that he was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

Additionally, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427   (2006).

Also, the claim for a TDIU is inextricably intertwined with the service connection and higher initial rating issues being remanded.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the file, including a November 2007 VA psychiatric examination report and the Veteran's April 2015 letter, indicate that he has received relevant treatment from Dr. Correa, Dr. Juarbe, and Dr. Colom.  Although some records from some of these treatment providers are in the file, it appears that not all relevant records have been obtained.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to all relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.
2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since October 2007.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for an arm disability, a leg disability, a gastrointestinal disability, and a psychiatric disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for an arm disability, a leg disability, a gastrointestinal disability, and a psychiatric disability from Dr. Correa, Dr. Juarbe, Dr. Colom (see the November 2007 VA psychiatric examination report and the Veteran's April 2015 letter), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.  Additionally, any treatment record that includes any non-English language should be translated to English.

4.  Obtain and associate with the file all updated records of the Veteran's treatment from the VA Caribbean Healthcare System dated from November 2007 through January 2009 and from April 2012 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any current arm or leg disability (to include any current fibromyalgia).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.



The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's arm and leg symptoms that have been present since September 2007 due to a distinct and identifiable arm or leg disability?

(b)  If any current arm symptom is related to a distinct and identifiable arm disability, is it at least as likely as not (50 percent probability or more) that the current arm disability had its onset during any period of active service, had its onset in the year immediately following any period of active service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported arm symptoms in service, is related to his right arm injury due to a fall during a period of active duty for training in May 1990, or was otherwise incurred or aggravated in service?

(c)  If any current leg symptom is related to a distinct and identifiable leg disability, is it at least as likely as not (50 percent probability or more) that the current leg disability had its onset during any period of active service, had its onset in the year immediately following any period of active service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported leg symptoms in service, is related to his right knee injury due to fall during a period of active duty for training in May 1990, or was otherwise incurred or aggravated in service?
(d)  If any current leg symptom is related to a distinct and identifiable leg disability, is it at least as likely as not (50 percent probability or more) that the current leg disability was caused by the Veteran's service-connected lumbar myositis?

(e)  If any current leg symptom is related to a distinct and identifiable leg disability, is it at least as likely as not (50 percent probability or more) that the current leg disability was aggravated by the Veteran's service-connected lumbar myositis?

If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

(f)  If any arm or leg symptom that has been present since September 2007 is not due to a distinct and identifiable arm or leg disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (including fibromyalgia)?  If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any arm and leg problems present since September 2007 (including the diagnosis of left elbow lateral epicondylitis referenced on an October 2007 treatment record and any fibromyalgia), the Veteran's right arm and knee injury due to a fall during a period of active duty for training in May 1990 (see the May 1990 "Statement of Medical Examination and Duty Status" form), his reported arm and leg symptoms in service, his reports of a continuity of arm and leg symptomatology in the years since service, and Dr. Ali's March 2015 letter which attributes the Veteran's arm and leg symptoms to fibromyalgia. (The absence of evidence of treatment for specific arm and leg problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

The examiner must provide reasons for each opinion given.

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature, severity, and etiology of any current gastrointestinal disability (to include GERD, gastritis, and any current irritable bowel syndrome).  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall answer all of the following questions: 

(a)  Are any of the Veteran's gastrointestinal symptoms that have been present since September 2007 due to a distinct and identifiable gastrointestinal disability?

(b)  If any current gastrointestinal symptom is related to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the current gastrointestinal disability had its onset during any period of active service, is related to the Veteran's reported gastrointestinal symptoms in service, or was otherwise incurred or aggravated in service?

(c)  If any gastrointestinal symptom that has been present since September 2007 is not due to a distinct and identifiable gastrointestinal disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (including a functional gastrointestinal disorder as opposed to a functional gastrointestinal disease (e.g., irritable bowel syndrome)?   If so, the examiner shall also describe the extent to which the illness has manifested.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any gastrointestinal disabilities diagnosed since September 2007 (including gastritis, GERD, and any irritable bowel syndrome), the Veteran's reported gastrointestinal symptoms in service, his reports of a continuity of gastrointestinal symptomatology in the years since service, and Dr. Ali's March 2015 letter which attributes the Veteran's gastrointestinal symptoms to irritable bowel syndrome. (The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

The examiner must provide reasons for each opinion given.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected major depressive disorder.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and fully describe the impact of the disability on his occupational and social functioning.

The examiner must provide reasons for any opinion given.

8.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his claim for a TDIU and after all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA Social and Industrial Survey to ascertain the impact of his service-connected disabilities (major depressive disorder; lumbar myositis; asthma; and arterial hypertension) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall specifically answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (major depressive disorder; lumbar myositis; asthma; and arterial hypertension) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b)  Would the above opinion change if arm, leg, and/or gastrointestinal disabilities were considered service-connected disabilities?

In formulating the above opinions, the examiner must specifically acknowledge and comment on the March 2015 letter from Dr. Ali.

The examiner must provide reasons for each opinion given.

9.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since October 2007 that he was unemployable and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.
 
10.  If a full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




